Exhibit 10.1

COHBAR, INC.

AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN

ADOPTED BY THE BOARD OF DIRECTORS: NOVEMBER 3, 2014

APPROVED BY THE STOCKHOLDERS: DECEMBER 15, 2014

TERMINATION DATE: DECEMBER 15, 2024

 

1. GENERAL.

(a) Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are Employees, Directors and Consultants.

(b) Available Stock Awards. The Plan provides for the grant of the following
Stock Awards: (i) Incentive Stock Options; (ii) Nonstatutory Stock Options;
(iii) Stock Appreciation Rights; (iv) Restricted Stock Awards; and
(v) Restricted Stock Unit Awards.

(c) Purpose. The Company, by means of the Plan, seeks to secure and retain the
services of the group of persons eligible to receive Stock Awards as set forth
in Section 1(a), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate, and to provide a means by
which such eligible recipients may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of Stock Awards.

 

2. ADMINISTRATION.

(a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(c).

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i) To determine from time to time (A) which of the persons eligible under the
Plan shall be granted Stock Awards, (B) when and how each Stock Award shall be
granted, (C) what type or combination of types of Stock Award shall be granted,
(D) the provisions of each Stock Award granted (which need not be identical),
including the time or times when a person shall be permitted to receive cash or
Common Stock pursuant to a Stock Award, (E) the number of shares of Common Stock
with respect to which a Stock Award shall be granted to each such person, and
(F) the Fair Market Value applicable to a Stock Award.

(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for administration of the
Plan. The Board, in the exercise of this power, may correct any defect, omission
or inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan or Stock Award
fully effective.

 

1.



--------------------------------------------------------------------------------

(iii) To settle all controversies regarding the Plan and Stock Awards granted
under it.

(iv) To accelerate the time at which a Stock Award may first be exercised or the
time during which a Stock Award or any part thereof will vest in accordance with
the Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.

(v) To suspend or terminate the Plan at any time. Suspension or termination of
the Plan shall not impair rights and obligations under any Stock Award granted
while the Plan is in effect except with the written consent of the affected
Participant.

(vi) To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, amendments relating to Incentive Stock Options
and certain nonqualified deferred compensation under Section 409A of the Code
and/or to bring the Plan or Stock Awards granted under the Plan into compliance
therewith, subject to the limitations, if any, of applicable law. The Board may
by resolution amend the Plan and any option granted hereunder without
stockholder approval, subject to applicable laws and the policies of the
Exchange. However, the Board will not be permitted, in the absence of
stockholder and Exchange approval, to amend the terms of an option held by an
Insider of the Company (other than to extend the expiry date of an option,
subject to such date being extended by virtue of Section 5 below). Except as
provided above, rights under any Stock Award granted before amendment of the
Plan shall not be impaired by any amendment of the Plan unless (1) the Company
requests the consent of the affected Participant, and (2) such Participant
consents in writing.

(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of Section 422 of the Code regarding Incentive Stock Options.

(viii) To approve forms of Stock Award Agreements for use under the Plan and to
amend the terms of any one or more Stock Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Stock Award Agreement, subject to any specified limits in the
Plan that are not subject to Board discretion; provided, however, that except
with respect to amendments that disqualify or impair the status of an Incentive
Stock Option, a Participant’s rights under any Stock Award shall not be impaired
by any such amendment unless (A) the Company requests the consent of the
affected Participant, and (B) such Participant consents in writing.
Notwithstanding the foregoing, subject to the limitations of applicable law, if
any, the Board may amend the terms of any one or more Stock Awards without the
affected Participant’s consent if necessary to maintain the qualified status of
the Stock Award as an Incentive Stock Option or to bring the Stock Award into
compliance with Section 409A of the Code.

 

2.



--------------------------------------------------------------------------------

(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Stock Awards.

(x) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States.

(xi) Subject to the policies of the Exchange and, if required by such policies,
approval of the stockholders of the Company, to effect, at any time and from
time to time, with the consent of any adversely affected Participant, (A) the
reduction of the exercise price (or strike price) of any outstanding Option or
SAR under the Plan, (B) the cancellation of any outstanding Option or SAR under
the Plan and the grant in substitution therefore of (1) a new Option or SAR
under the Plan or another equity plan of the Company covering the same or a
different number of shares of Common Stock, (2) a Restricted Stock Award, (3) a
Restricted Stock Unit Award, (4) cash and/or (5) other valuable consideration
(as determined by the Board, in its sole discretion), or (C) any other action
that is treated as a repricing under generally accepted accounting principles;
provided, however, that no such reduction or cancellation may be effected if it
is determined, in the Company’s sole discretion, that such reduction or
cancellation would result in any such outstanding Option becoming subject to the
requirements of Section 409A of the Code; and provided further that, any
reduction in the exercise price (or strike price) of an Option or SAR held by an
Optionholder or SAR holder who is an Insider of the Company at the time of the
proposed reduction will require disinterested shareholder approval.

(c) Delegation to Committee. The Board may delegate some or all of the
administration of the Plan to a Committee or Committees. If administration of
the Plan is delegated to a Committee, the Committee shall have, in connection
with the administration of the Plan, the powers theretofore possessed by the
Board that have been delegated to the Committee, including the power to delegate
to a subcommittee of the Committee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board
shall thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Committee may, at any time, abolish the
subcommittee and/or revest in the Committee any powers delegated to the
subcommittee. The Board may retain the authority to concurrently administer the
Plan with the Committee and may, at any time, revest in the Board some or all of
the powers previously delegated.

(d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

3. SHARES SUBJECT TO THE PLAN.

(a) Share Reserve. The Plan is a “fixed” stock option plan reserving for
issuance up to a maximum of 20% of the Company’s issued shares of Common Stock
as of the date of the implementation of the Plan. Subject to Section 9(a)
relating to Capitalization Adjustments, the

 

3.



--------------------------------------------------------------------------------

aggregate number of shares of Common Stock that may be issued pursuant to Stock
Awards from and after the Effective Date shall not exceed six million four
hundred fifty-three thousand sixty-nine (6,453,069) (the “Share Reserve”).
Further, if a Stock Award or any portion thereof (i) expires or otherwise
terminates without all of the shares covered by such Stock Award having been
issued or (ii) is settled in cash (i.e., the Participant receives cash rather
than stock), such expiration, termination or settlement shall not reduce (or
otherwise offset) the number of shares of Common Stock that may be available for
issuance under the Plan. For clarity, the limitation in this Section 3(a) is a
limitation in the number of shares of Common Stock that may be issued pursuant
to the Plan. Accordingly, this Section 3(a) does not limit the granting of Stock
Awards except as provided in Section 7(a).

(b) Reversion of Shares to the Share Reserve. If any shares of Common Stock
issued pursuant to a Stock Award are forfeited back to or repurchased by the
Company because of the failure to meet a contingency or condition required to
vest such shares in the Participant, then the shares that are forfeited or
repurchased shall revert to and again become available for issuance under the
Plan. Also, any shares reacquired by the Company pursuant to Section 8(g) or as
consideration for the exercise of an Option shall again become available for
issuance under the Plan. Notwithstanding the provisions of this Section 3(b),
any such shares shall not be subsequently issued pursuant to the exercise of
Incentive Stock Options.

(c) Source of Shares. The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

 

4. ELIGIBILITY.

(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and 424(f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, that
Nonstatutory Stock Options and SARs may not be granted to Employees, Directors
and Consultants who are providing Continuous Service only to any “parent” of the
Company, as such term is defined in Rule 405, unless the stock underlying such
Stock Awards is treated as “service recipient stock” under Section 409A of the
Code because the Stock Awards are granted pursuant to a corporate transaction
(such as a spin off transaction) or unless such Stock Awards comply with the
distribution requirements of Section 409A of the Code.

(b) Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value on the date of grant and the
Option is not exercisable after the expiration of five (5) years from the date
of grant.

(c) Consultants. A Consultant shall not be eligible for the grant of a Stock
Award if, at the time of grant, either the offer or sale of the Company’s
securities to such Consultant is not exempt under Rule 701 because of the nature
of the services that the Consultant is providing to the Company, because the
Consultant is not a natural person, or because of any other provision of Rule
701, unless the Company determines that such grant need not comply with the
requirements of Rule 701 and will satisfy another exemption under the Securities
Act as well as comply with the securities laws of all other relevant
jurisdictions.

 

4.



--------------------------------------------------------------------------------

5. PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

Each Option or SAR shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, then the Option shall be a Nonstatutory Stock Option. For greater
certainty, no SAR will be granted under the Plan so long as the shares of Common
Stock of the Company are listed on the TSX-V and the Company is classified as a
“Tier 2 Issuer” by the TSX-V. The provisions of separate Options or SARs need
not be identical; provided, however, that each Option Agreement or Stock
Appreciation Right Agreement shall conform to (through incorporation of
provisions hereof by reference in the applicable Stock Award Agreement or
otherwise) the substance of each of the following provisions:

(a) Term. Subject to the provisions Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR shall be exercisable after the expiration of
ten (10) years from the date of its grant or such shorter period specified in
the Stock Award Agreement.

(i) Should the expiry date of an option fall within a Black Out Period (as
hereinafter defined) or within nine business days following the expiration of a
Black Out Period, such expiry date of the option shall be automatically extended
without any further act or formality to that date which is the tenth business
day after the end of the Black Out Period, such tenth business day to be
considered the expiry date for such option for all purposes under the Plan. The
ten business day period referred to in this paragraph may not be extended by the
Board. “Black Out Period” means the period during which the relevant Participant
is prohibited from exercising an option due to trading restrictions imposed by
the Company pursuant to any policy of the Company respecting restrictions on
trading that is in effect at that time.

(b) Exercise Price. Subject to the provisions of Section 4(b) regarding
Incentive Stock Options granted to Ten Percent Stockholders, the exercise price
(or strike price) of each Option or SAR shall be not less than one hundred
percent (100%) of the Fair Market Value of the Common Stock subject to the
Option or SAR on the date the Option or SAR is granted. Notwithstanding the
foregoing, an Option or SAR may be granted with an exercise price (or strike
price) lower than one hundred percent (100%) of the Fair Market Value of the
Common Stock subject to the Option or SAR if such Option or SAR is granted
pursuant to an assumption of or substitution for another option or stock
appreciation right pursuant to a Corporate Transaction and in a manner
consistent with the provisions of Sections 409A and 424(a) of the Code (whether
or not such stock awards are Incentive Stock Options). Each SAR will be
denominated in shares of Common Stock equivalents. For so long as such shares
are listed on the TSX-V, no option shall be granted with an exercise price at a
discount to the market price. The “market price” shall have the meaning defined
in the rules and policies of the TSX-V. Notwithstanding the foregoing, options
may be granted with a per Share exercise price other than

 

5.



--------------------------------------------------------------------------------

as required above in accordance with, and pursuant to, a transaction described
in Section 424 of the Code, subject to the rules of the Exchange. Once the
exercise price has been determined by the Board, accepted by the Exchange and
the option has been granted, the exercise price of an option may be reduced upon
receipt of Board approval, subject to the policies of the Exchange and, if
required by such policies, approval of the stockholders of the Company.

(c) Number of Optioned Shares. The aggregate number of shares of Common Stock
that may be issued pursuant to the exercise of options awarded under the Plan
and all other security based compensation arrangements of the Company six
million four hundred fifty-three thousand sixty-nine (6,453,069) shares, being
20% of the shares of Common Stock issued as of the date of the implementation of
the Plan, subject to the following additional limitations for so long as the
shares of Common Stock are listed on the TSX-V:

(i) the aggregate number of options granted to any one person under the Plan
within any 12-month period must not exceed five percent (5%) of the then
outstanding shares of Common Stock (on a non-diluted basis), unless the Company
has obtained disinterested stockholder approval;

(ii) in the aggregate, no more than ten percent (10%) of the issued and
outstanding shares of Common Stock (on a non-diluted basis) may be reserved at
any time for Insiders under the Plan, unless the Company has obtained
disinterested stockholder approval;

(iii) the number of options granted to Insiders within any 12-month period,
cannot exceed ten percent (10%) of the issued and outstanding shares of Common
Stock, unless the Company has obtained disinterested stockholder approval;

(iv) the aggregate number of Options granted to any one Consultant within a
12-month period shall not exceed two percent (2%) of the issued shares of Common
Stock of the Company;

(v) the aggregate number of Options granted to all Persons retained to provide
Investor Relations Activities within a 12-month period shall not exceed two
percent (2%) of the issued shares of Common Stock of the Company. For the
avoidance of doubt, options may not be granted to Consultants performing
investor relations activities; and

(vi) the number of shares of Common Stock subject to an option granted to any
one Participant shall be determined by the Board, but no one Participant shall
be granted an option to purchase a number of shares of Common Stock that exceeds
the maximum number permitted by the Exchange.

(d) Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid as determined by the Board
in its sole discretion, by any combination of the methods of payment set forth
below, only to the extent permitted by applicable law and by permission of the
TSX-V so long as the shares of Common Stock of the Company are listed on the
TSX-V. The Board shall have the authority to grant Options that do not permit
all of the following methods of payment (or otherwise restrict the ability to
use certain methods) and to grant Options that require the consent of the
Company to utilize a particular method of payment. The permitted methods of
payment are as follows:

 

6.



--------------------------------------------------------------------------------

(i) by cash, check, bank draft or money order payable to the Company;

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

(iv) if the Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issued upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company shall accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued; provided further, that shares of Common Stock will no longer be
outstanding under an Option and will not be exercisable thereafter to the extent
that (A) shares are used to pay the exercise price pursuant to the
“net exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations;

(v) according to a deferred payment or similar arrangement with the
Optionholder; provided, however, that interest shall compound at least annually
and shall be charged at the minimum rate of interest necessary to avoid (A) the
imputation of interest income to the Company and compensation income to the
Optionholder under any applicable provisions of the Code, and (B) the
classification of the Option as a liability for financial accounting purposes;
or

(vi) in any other form of legal consideration that may be acceptable to the
Board.

(e) Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
SAR. The appreciation distribution payable on the exercise of a SAR will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the SAR) of a number of shares of Common
Stock equal to the number of Common Stock equivalents in which the Participant
is vested under such SAR, and with respect to which the Participant is
exercising the SAR on such date, over (B) the strike price that will be
determined by the Board at the time of grant of the SAR. The appreciation
distribution in respect to a SAR may be paid in Common Stock, in cash, in any
combination of the two or in any other form of consideration, as determined by
the Board and contained in the Stock Appreciation Right Agreement evidencing
such SAR.

 

7.



--------------------------------------------------------------------------------

(f) Transferability and Assignability of Options and SARs. All benefits, rights
and options accruing to any Participant or Optionholder in accordance with the
terms and conditions with the Plan shall not be transferable or assignable
except as provided herein or as otherwise determined by the Board under terms
that are not prohibited by applicable tax and securities laws, and then only to
the extent, if any, permitted by the TSX-V so long as the shares of Common Stock
of the Company are listed on the TSX-V. The Board may, in its sole discretion,
impose additional limitations on the transferability of Options and SARs in the
applicable Stock Award Agreement.

(i) Restrictions on Transfer. An Option or SAR shall not be transferable except
by will or by the laws of descent and distribution and shall be exercisable
during the lifetime of the Participant only by the Participant; provided,
however, that the Board may, in its sole discretion, permit transfer of the
Option or SAR and in a manner that is not prohibited by applicable tax and
securities laws (including but not limited to Rule 701) upon the Participant’s
request. Except as explicitly provided herein, neither an Option nor a SAR may
be transferred for consideration.

(ii) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, an Option or SAR may be transferred pursuant to
a domestic relations order; provided, however, that if an Option is an Incentive
Stock Option, such Option may be deemed to be a Nonstatutory Stock Option as a
result of such transfer.

(iii) Beneficiary Designation. Upon receiving written permission from the Board
or its duly authorized designee, the Participant may, by delivering written
notice to the Company, in a form provided by or otherwise satisfactory to the
Company, designate a third party who, in the event of the death of the
Participant, shall thereafter be the beneficiary of the Option or SAR with the
right to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, the executor or administrator of the Participant’s estate shall be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise.

(g) Vesting Generally. The total number of shares of Common Stock subject to an
Option or SAR may vest and therefore become exercisable in periodic installments
that may or may not be equal. The Option or SAR may be subject to such other
terms and conditions on the time or times when it may or may not be exercised
(which may be based on the satisfaction of performance goals or other criteria)
as the Board may deem appropriate. The vesting provisions of individual Options
or SARs may vary, provided that all Options issued to persons retained to
provide Investor Relations Activities must vest in stages over a period of not
less than 12 months with no more than 1/4 vesting in any three month period. The
provisions of this Section 5(g) are subject to any Option or SAR provisions
governing the minimum number of shares of Common Stock as to which an Option or
SAR may be exercised.

(h) Termination of Continuous Service. Except as otherwise provided in the
applicable Stock Award Agreement or other agreement between the Participant and
the Company, in the event that a Participant’s Continuous Service terminates
(other than for Cause or upon the Participant’s death or Disability), the
Participant may exercise his or her Option or

 

8.



--------------------------------------------------------------------------------

SAR (to the extent that the Participant was entitled to exercise such Stock
Award as of the date of termination of Continuous Service) but only within such
period of time ending on the earlier of (i) the date three (3) months following
the termination of the Participant’s Continuous Service (or such longer or
shorter period specified in the applicable Stock Award Agreement, which period
shall not be less than thirty (30) days if necessary to comply with applicable
laws unless such termination is for Cause) or (ii) the expiration of the term of
the Option or SAR as set forth in the Stock Award Agreement. If, after
termination of Continuous Service, the Participant does not exercise his or her
Option or SAR within the time specified herein or in the Stock Award Agreement
(as applicable), the Option or SAR shall terminate.

(i) Extension of Termination Date. Except as otherwise provided in the
applicable Stock Award Agreement or other agreement between the Participant and
the Company, if the exercise of the Option or SAR following the termination of
the Participant’s Continuous Service (other than for Cause or upon the
Participant’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option or SAR shall terminate on
the earlier of (i) the expiration of a total period of three (3) months (that
need not be consecutive) after the termination of the Participant’s Continuous
Service during which the exercise of the Option or SAR would not be in violation
of such registration requirements, (ii) the date 12 months after the termination
of such Participant’s Continuous Service, or (iii) the expiration of the term of
the Option or SAR as set forth in the applicable Stock Award Agreement. In
addition, unless otherwise provided in a Participant’s Stock Award Agreement, if
the immediate sale of any Common Stock received upon exercise of an Option or
SAR following the termination of the Participant’s Continuous Service (other
than for Cause) would violate the Company’s insider trading policy, then the
Option or SAR shall terminate on the earlier of (i) the expiration of a period
equal to the applicable post-termination exercise period after the termination
of the Participant’s Continuous Service during which the sale of Common Stock
received upon exercise of the Option or SAR would not be in violation of the
Company’s insider trading policy, or (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Stock Award Agreement.

(j) Disability of Participant. Except as otherwise provided in the applicable
Stock Award Agreement or other agreement between the Participant and the
Company, in the event that a Participant’s Continuous Service terminates as a
result of the Participant’s Disability, the Participant may exercise his or her
Option or SAR (to the extent that the Participant was entitled to exercise such
Option or SAR as of the date of termination of Continuous Service), but only
within such period of time ending on the earlier of (i) the date twelve
(12) months following such termination of Continuous Service (or such shorter
period specified in the Stock Award Agreement, which period shall not be less
than six (6) months if necessary to comply with applicable laws), or (ii) the
expiration of the term of the Option or SAR as set forth in the Stock Award
Agreement. If, after termination of Continuous Service, the Participant does not
exercise his or her Option or SAR within the time specified herein or in the
Stock Award Agreement (as applicable), the Option or SAR shall terminate.

 

9.



--------------------------------------------------------------------------------

(k) Death of Participant. Except as otherwise provided in the applicable Stock
Award Agreement or other agreement between the Participant and the Company, in
the event that (i) a Participant’s Continuous Service terminates as a result of
the Participant’s death, or (ii) the Participant dies within the period (if any)
specified in the Stock Award Agreement after the termination of the
Participant’s Continuous Service for a reason other than death, then the Option
or SAR may be exercised (to the extent the Participant was entitled to exercise
such Option or SAR as of the date of death) by the Participant’s estate or
administrator or by a person who acquired the right to exercise the Option or
SAR by bequest or inheritance or by a person designated to exercise the Option
or SAR upon the Participant’s death, but only within the period ending on the
earlier of (i) the date twelve (12) months following the date of death (or such
shorter period specified in the Stock Award Agreement, which period shall not be
less than six (6) months if necessary to comply with applicable laws), or
(ii) the expiration of the term of such Option or SAR as set forth in the Stock
Award Agreement. If, after the Participant’s death, the Option or SAR is not
exercised within the time specified herein or in the Stock Award Agreement (as
applicable), the Option or SAR shall terminate.

(l) Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Stock Award Agreement, if a Participant’s Continuous Service is
terminated for Cause, the Option or SAR shall terminate upon the termination
date of such Participant’s Continuous Service, and the Participant shall be
prohibited from exercising his or her Option or SAR from and after the time of
such termination of Continuous Service.

(m) Non-Exempt Employees. No Option or SAR granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, shall be first exercisable for any shares of Common Stock until at
least six months following the date of grant of the Option or SAR.
Notwithstanding the foregoing, consistent with the provisions of the Worker
Economic Opportunity Act, (i) in the event of the Participant’s death or
Disability, (ii) upon a Corporate Transaction in which such Option or SAR is not
assumed, continued or substituted, (iii) upon a Change in Control in which the
vesting of such Options or SARs accelerates, or (iv) upon the Participant’s
retirement (as such term is defined for purposes of the Fair Labor Standards Act
of 1938) the vested portion of any Options and SARs may be exercised earlier
than six months following the date of grant. The foregoing provision is intended
to operate so that any income derived by a non-exempt employee in connection
with the exercise or vesting of an Option or SAR will be exempt from his or her
regular rate of pay.

(n) Early Exercise of Options. An Option may, but need not, include a provision
whereby the Optionholder may elect at any time before the Optionholder’s
Continuous Service terminates to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior to the full vesting of
the Option. Subject to the “Repurchase Limitation” in Section 8(l), any unvested
shares of Common Stock so purchased may be subject to a repurchase right in
favor of the Company or to any other restriction the Board determines to be
appropriate. Provided that the “Repurchase Limitation” in Section 8(l) is not
violated, the Company shall not be required to exercise its repurchase right
until at least six (6) months (or such longer or shorter period of time required
to avoid classification of the Option as a liability for financial accounting
purposes) have elapsed following exercise of the Option unless the Board
otherwise specifically provides in the Option Agreement.

 

10.



--------------------------------------------------------------------------------

(o) Right of Repurchase. Subject to the “Repurchase Limitation” in Section 8(l),
an Option or SAR may include a provision whereby the Company may elect to
repurchase all or any part of the vested shares of Common Stock acquired by the
Participant pursuant to the exercise of the Option or SAR.

(p) Right of First Refusal. An Option or SAR may include a provision whereby the
Company may elect to exercise a right of first refusal following receipt of
notice from the Participant of the intent to transfer all or any part of the
shares of Common Stock received upon the exercise of the Option or SAR. Such
right of first refusal shall be subject to the “Repurchase Limitation” in
Section 8(l). Except as expressly provided in this Section 5(p) or in the Stock
Award Agreement, such right of first refusal shall otherwise comply with any
applicable provisions of the bylaws of the Company.

 

6. PROVISIONS OF RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNITS.

(a) Restricted Stock Awards. For greater certainty, no Restricted Stock Awards
will be granted under the Plan so long as the shares of Common Stock of the
Company are listed on the TSX-V and the Company is classified as a “Tier 2
Issuer” by the TSX-V. Each Restricted Stock Award Agreement shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock may be (A) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse, or (B) evidenced by a certificate, which certificate shall be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical; provided, however, that each Restricted Stock Award Agreement
shall conform to (through incorporation of the provisions hereof by reference in
the agreement or otherwise) the substance of each of the following provisions:

(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash or cash equivalents, (B) past or future services actually or to be
rendered to the Company or an Affiliate, or (C) any other form of legal
consideration that may be acceptable to the Board in its sole discretion and
permissible under applicable law.

(ii) Vesting. Subject to the “Repurchase Limitation” in Section 8(l), shares of
Common Stock awarded under the Restricted Stock Award Agreement may be subject
to forfeiture to the Company in accordance with a vesting schedule to be
determined by the Board.

(iii) Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right, any or all of the shares of Common Stock held
by the Participant that have not vested as of the date of termination of
Continuous Service under the terms of the Restricted Stock Award Agreement.

 

11.



--------------------------------------------------------------------------------

(iv) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.

(v) Dividends. A Restricted Stock Award Agreement may provide that any dividends
paid on Restricted Stock will be subject to the same vesting and forfeiture
restrictions as apply to the shares subject to the Restricted Stock Award to
which they relate.

(b) Restricted Stock Unit Awards. For greater certainty, no Restricted Stock
Unit Awards will be granted under the Plan so long as the shares of Common Stock
of the Company are listed on the TSX-V and the Company is classified as a “Tier
2 Issuer” by the TSX-V. Each Restricted Stock Unit Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of Restricted Stock Unit Award Agreements
may change from time to time, and the terms and conditions of separate
Restricted Stock Unit Award Agreements need not be identical, provided, however,
that each Restricted Stock Unit Award Agreement shall conform to (through
incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:

(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board in its sole
discretion and permissible under applicable law.

(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

(v) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock

 

12.



--------------------------------------------------------------------------------

covered by the Restricted Stock Unit Award in such manner as determined by the
Board. Any additional shares covered by the Restricted Stock Unit Award credited
by reason of such dividend equivalents will be subject to all the terms and
conditions of the underlying Restricted Stock Unit Award Agreement to which they
relate.

(vi) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

(vii) Compliance with Section 409A of the Code. Notwithstanding anything to the
contrary set forth herein, any Restricted Stock Unit Award granted under the
Plan that is not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Restricted Stock Unit Award will comply
with the requirements of Section 409A of the Code. Such restrictions, if any,
shall be determined by the Board and contained in the Restricted Stock Unit
Award Agreement evidencing such Restricted Stock Unit Award. For example, such
restrictions may include, without limitation, a requirement that any Common
Stock that is to be issued in a year following the year in which the Restricted
Stock Unit Award vests must be issued in accordance with a fixed pre-determined
schedule.

 

7. COVENANTS OF THE COMPANY.

(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock
reasonably required to satisfy such Stock Awards.

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained. A Participant shall not be eligible for the grant of a
Stock Award or the subsequent issuance of Common Stock pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities law.

(c) Necessary Approvals. The ability of a Participant to exercise options and
the obligations of the Company to issue and deliver shares of Common Stock in
accordance with the Plan is subject to any approvals which may be required from
stockholders of the Company and any regulatory authority or stock exchange
having jurisdiction over the securities of the Company. If any shares of Common
Stock cannot be issued to any Participant for whatever reason, the obligation of
the Company to issue such shares of Common Stock shall terminate and any option
exercise price paid to the Company will be returned to the Participant.

 

13.



--------------------------------------------------------------------------------

(d) Time of Granting Options. The date of grant of an option shall, for all
purposes, be the date on which the Board makes the determination granting such
option, or such later date as is determined by the Board. Notice of the
determination shall be given to each Participant to whom an option is so granted
within a reasonable time after the date of such grant.

(e) Conditions Upon Issuance of Shares.

(i) Legal Compliance. Shares of Common Stock shall not be issued pursuant to the
exercise of an option unless the exercise of such option and the issuance and
delivery of such Shares comply with Applicable Laws and shall be further subject
to the approval of counsel for the Company with respect to such compliance.

(ii) Investment Representations. As a condition to the exercise of an option,
the Board may require a person exercising such option to represent and warrant
at the time of any such exercise that the shares of Common Stock are being
purchased only for investment and without any present intention to sell or
distribute such shares if, in the opinion of counsel for the Company, such a
representation is required.

(f) Inability to Obtain Authority. The Company’s inability to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any shares
of Common Stock hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such shares as to which such requisite authority
shall not have been obtained.

(g) No Obligation to Notify or Minimize Taxes. The Company shall have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.

 

8. MISCELLANEOUS.

(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Stock Awards shall constitute general funds of the
Company.

(b) Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.

 

14.



--------------------------------------------------------------------------------

(c) Stockholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until (i) such Participant has
satisfied all requirements for the exercise of the Stock Award, or the issuance
of shares thereunder, pursuant to its terms, and (ii) the issuance of the Common
Stock pursuant to the Stock Award has been entered into the books and records of
the Company.

(d) No Employment or Other Service Rights. Nothing in the Plan, any Stock Award
Agreement or any other instrument executed thereunder or in connection with any
Stock Award granted pursuant thereto shall confer upon any Participant any right
to continue to serve the Company or an Affiliate in the capacity in effect at
the time the Stock Award was granted or shall affect the right of the Company or
an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, (ii) the service of a Consultant pursuant to
the terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

(e) Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement.

(f) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award, and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (x) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Stock Award has been registered under a
then currently effective registration statement under the Securities Act, or
(y) as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

 

15.



--------------------------------------------------------------------------------

(g) Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to a Stock Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (i) causing the Participant to tender a cash payment; (ii) withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to the Participant in connection with the Stock Award; provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law (or such lesser amount as
may be necessary to avoid classification of the Stock Award as a liability for
financial accounting purposes); (iii) withholding payment from any amounts
otherwise payable to the Participant; (iv) withholding cash from a Stock Award
settled in cash; or (v) by such other method as may be set forth in the Stock
Award Agreement.

(h) Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.

(i) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Stock
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee. The Board is authorized to make deferrals of Stock Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.

(j) Compliance with Section 409A. To the extent that the Board determines that
any Stock Award granted hereunder is subject to Section 409A of the Code, the
Stock Award Agreement evidencing such Stock Award shall incorporate the terms
and conditions necessary to avoid the consequences specified in
Section 409A(a)(1) of the Code. To the extent applicable, the Plan and Stock
Award Agreements shall be interpreted in accordance with Section 409A of the
Code.

(k) Compliance with Exemption Provided by Rule 12h-1(f). If at the end of the
Company’s most recently completed fiscal year: (i) the aggregate of the number
of persons who hold outstanding compensatory employee stock options to purchase
shares of Common Stock granted pursuant to the Plan or otherwise (such persons,
“Holders of Options”) equals or exceeds 500, and (ii) the Company’s assets
exceed $10 million, then the following restrictions shall apply during any
period during which the Company does not have a class of its securities
registered under Section 12 of the Exchange Act and is not required to file
reports under Section 15(d) of the Exchange Act: (A) the Options and, prior to
exercise, the shares of Common Stock acquired upon exercise of the Options may
not be transferred until the Company is no longer

 

16.



--------------------------------------------------------------------------------

relying on the exemption provided by Rule 12h-1(f) promulgated under the
Exchange Act (“Rule 12h-1(f)”), except: (1) as permitted by Rule 701(c)
promulgated under the Securities Act, (2) to a guardian upon the disability of
the Holder of Options, or (3) to an executor upon the death of the Holder of
Options (collectively, the “Permitted Transferees”); provided, however, that the
following transfers are permitted: (i) transfers by the Holder of Options to the
Company, and (ii) transfers in connection with a change of control or other
acquisition involving the Company, if following such transaction, the Options no
longer remain outstanding and the Company is no longer relying on the exemption
provided by Rule 12h-1(f); provided further, that any Permitted Transferees may
not further transfer the Options; (B) except as otherwise provided in (A) above,
the Options and shares of Common Stock acquired upon exercise of the Options are
restricted as to any pledge, hypothecation, or other transfer, including any
short position, any “put equivalent position” as defined by Rule 16a-1(h)
promulgated under the Exchange Act, or any “call equivalent position” as defined
by Rule 16a-1(b) promulgated under the Exchange Act by the Holder of Options
prior to exercise of an Option until the Company is no longer relying on the
exemption provided by Rule 12h-1(f); and (C) at any time that the Company is
relying on the exemption provided by Rule 12h-1(f), the Company shall deliver to
Holders of Options (whether by physical or electronic delivery or written notice
of the availability of the information on an internet site) the information
required by Rule 701(e)(3), 701(e)(4) and 701(e)(5) promulgated under the
Securities Act every six months, including financial statements that are not
more than 180 days old; provided, however, that the Company may condition the
delivery of such information upon the Holder of Options’ agreement to maintain
its confidentiality.

(l) Repurchase Limitation. The terms of any repurchase right shall be specified
in the Stock Award Agreement. The repurchase price for vested shares of Common
Stock shall be the Fair Market Value of the shares of Common Stock on the date
of repurchase. The repurchase price for unvested shares of Common Stock shall be
the lower of (i) the Fair Market Value of the shares of Common Stock on the date
of repurchase or (ii) their original purchase price. However, the Company shall
not exercise its repurchase right until at least six months (or such longer or
shorter period of time necessary to avoid classification of the Stock Award as a
liability for financial accounting purposes) have elapsed following delivery of
shares of Common Stock subject to the Stock Award, unless otherwise specifically
provided by the Board.

 

9. ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a), and
(ii) the class(es) and number of securities and price per share of stock subject
to outstanding Stock Awards. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive.

(b) Dissolution or Liquidation. Except as otherwise provided in the Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) shall terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of

 

17.



--------------------------------------------------------------------------------

Common Stock subject to the Company’s repurchase rights or subject to a
forfeiture condition may be repurchased or reacquired by the Company
notwithstanding the fact that the holder of such Stock Award is providing
Continuous Service.

(c) Corporate Transaction. The following provisions shall apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the holder of the Stock Award or unless otherwise
expressly provided by the Board at the time of grant of a Stock Award. Except as
otherwise stated in the Stock Award Agreement, in the event of a Corporate
Transaction, then, notwithstanding any other provision of the Plan, the Board
may take one or more of the following actions with respect to Stock Awards,
contingent upon the closing or completion of the Corporate Transaction:

(i) arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue all
or any portion of the Stock Award or to substitute a similar stock award for all
or any portion of the Stock Award (including, but not limited to, an award to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction);

(ii) arrange for the assignment of any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to the Stock Award to
the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);

(iii) accelerate the vesting, in whole or in part, of the Stock Award (and, if
applicable, the time at which the Stock Award may be exercised), with such Stock
Award terminating if not exercised (if applicable) at or prior to the effective
time of the Corporate Transaction; provided, however, that the Board may require
Participants to complete and deliver to the Company a notice of exercise before
the effective date of a Corporate Transaction, which is contingent upon the
effectiveness of such Corporate Transaction;

(iv) arrange for the lapse of any reacquisition or repurchase rights held by the
Company with respect to the Stock Award;

(v) cancel or arrange for the cancellation of all or any portion of the Stock
Award, to the extent not vested or not exercised prior to the effective time of
the Corporate Transaction, in exchange for such cash consideration, if any, as
the Board, in its sole discretion, may consider appropriate; and

(vi) make a payment, in such form as may be determined by the Board equal to the
excess, if any, of (A) the value of the property the holder of the Stock Award
would have received upon the exercise of the Stock Award, over (B) any exercise
price payable by such holder in connection with such exercise. For clarity, this
payment may be zero ($0) if the value of the property is equal to or less than
the exercise price. Payments under this provision may be delayed to the same
extent that payment of consideration to the holders of the Company’s Common
Stock in connection with the Corporate Transaction is delayed as a result of
escrows, earn outs, holdbacks or any other contingencies.

 

18.



--------------------------------------------------------------------------------

The Board need not take the same action with respect to all Stock Awards or with
respect to all Participants. The Board may take different actions with respect
to the vested and unvested portions of a Stock Award.

(d) Change in Control. A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration shall
occur.

 

10. TERMINATION OR SUSPENSION OF THE PLAN.

(a) Plan Term. The Plan has been adopted by the Board subject to approval by
(i) the TSX-V and, (ii) the Company’s stockholders, and shall become effective
upon the receipt of such approvals. The Plan shall continue in effect for a term
of ten (10) years from the later of (A) the effective date of the Plan or
(B) the most recent Board or stockholder approval of an increase in the number
of shares of Common Stock reserved for issuance under the Plan. The Board may
suspend or terminate the Plan at any time.

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the affected Participant.

 

11. CHOICE OF LAW.

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

12. DEFINITIONS. As used in the Plan, the following definitions shall apply to
the capitalized terms indicated below:

(a) “Affiliate” means, at the time of determination, any “parent” or
“majority-owned subsidiary” of the Company, as such terms are defined in
Rule 405. The Board shall have the authority to determine the time or times at
which “parent” or “majority-owned subsidiary” status is determined within the
foregoing definition.

(b) “Board” means the Board of Directors of the Company.

(c) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split

 

19.



--------------------------------------------------------------------------------

liquidating dividend, combination of shares, exchange of shares, change in
corporate structure, or any similar equity restructuring transaction, as that
term is used in Financial Accounting Standards Board Accounting Standards
Codification Topic 718. Notwithstanding the foregoing, the conversion of any
convertible securities of the Company shall not be treated as a Capitalization
Adjustment.

(d) “Cause” shall have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term means with respect to a Participant, the
occurrence of any of the following events: (i) such Participant’s commission of
any felony or any crime involving fraud, dishonesty or moral turpitude under the
laws of the United States or any state thereof; (ii) such Participant’s
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company; (iii) such Participant’s intentional, material violation of
any contract or agreement between the Participant and the Company or of any
statutory duty owed to the Company; (iv) such Participant’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets; or
(v) such Participant’s gross misconduct. The determination that a termination of
the Participant’s Continuous Service is either for Cause or without Cause shall
be made by the Company in its sole discretion. Any determination by the Company
that the Continuous Service of a Participant was terminated with or without
Cause for the purposes of outstanding Stock Awards held by such Participant
shall have no effect upon any determination of the rights or obligations of the
Company or such Participant for any other purpose.

(e) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities or (C) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;

 

20.



--------------------------------------------------------------------------------

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction; or

(iii) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition.

Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change in Control shall not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between the Company or any Affiliate
and the Participant shall supersede the foregoing definition with respect to
Stock Awards subject to such agreement; provided, however, that if no definition
of Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition shall apply.

(f) “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(g) “Committee” means a committee of one or more Directors to whom authority has
been delegated by the Board in accordance with Section 2(c), provided, however,
that at any time the shares of Common Stock are registered under Section 12(b)
or 12(g) of the Exchange Act, then the Board shall consider that certain
exemptions from the provisions of Section 16(b) of the Exchange Act may not be
available if such committee is composed other than solely of at least two
(2) members who are “nonemployee directors” as contemplated by Rule 16b-3 of the
Exchange Act.

(h) “Common Stock” means the common stock of the Company.

(i) “Company” means CohBar, Inc., a Delaware corporation.

(j) “Consultant” means an individual, other than an Employee or Director, that:

 

21.



--------------------------------------------------------------------------------

(i) is engaged to provide on an ongoing bona fide basis, consulting, technical,
management or other services to the Company or to an affiliate of the Company,
other than services provided in relation to a distribution of securities of the
Company;

(ii) provides the services under a written contract between the Company or any
affiliate and the individual;

(iii) in the reasonable opinion of the Company, spends or will spend a
significant amount of time and attention on the affairs and business of the
Company or an affiliate of the Company; and

(iv) has a relationship with the Company or an affiliate of the Company that
enables the individual to be knowledgeable about the business and affairs of the
Company.

(k) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Director, or
Consultant or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, that if the Entity for
which a Participant is rendering service ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. For example, a change in status from an employee of the
Company to a consultant of an Affiliate or to a Director shall not constitute an
interruption of Continuous Service. To the extent permitted by law, the Board or
the chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of (i) any leave of absence approved by the Board or chief executive officer,
including sick leave, military leave or any other personal leave, or
(ii) transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

(l) “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(i) the consummation of a sale or other disposition of all or substantially all,
as determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

(ii) the consummation of a sale or other disposition of at least fifty percent
(50%) of the outstanding securities of the Company;

(iii) the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

22.



--------------------------------------------------------------------------------

(iv) the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

(m) “Director” means a member of the Board.

(n) “Disability” means, with respect to a Participant, the inability of a
Participant to engage in any substantially gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code and shall be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

(o) “Effective Date” means the effective date of this Plan, which is the earlier
of (i) the date that this Plan is first approved by the Company’s stockholders,
or (ii) the date this Plan is adopted by the Board.

(p) “Employee” means any individual who is considered an employee of the Company
or Affiliate under the Code (and for whom income tax deductions must be made at
source).

(q) “Entity” means a corporation, partnership, limited liability company or
other entity.

(r) “Exchange” means the TSX-V, or any other securities exchange or quotation
system on which the shares of Common Stock may be listed or quoted at the
relevant time.

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(t) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.

 

23.



--------------------------------------------------------------------------------

(u) “Fair Market Value” means, as of any date, the value of shares of Common
Stock determined as follows:

(i) if the shares of Common Stock are listed on any established stock exchange,
including without limitation the TSX Venture Exchange or the Toronto Stock
Exchange, or a national market system, including without limitation the Nasdaq
Global Select Market, the Nasdaq Global Market or the Nasdaq Capital Market, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the day of determination, as reported by such stock exchange or national market
system;

(ii) if shares of Common Stock are regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean between the high bid and low asked prices for the shares of Common Stock on
the day of determination; or

(iii) in the absence of an established market for the shares of Common Stock,
the Fair Market Value thereof shall be determined by the Board in compliance
with Section 409A of the Code or, in the case of an Incentive Stock Option, in
compliance with Section 422 of the Code.

(v) “Incentive Stock Option” means an option that qualifies as an “incentive
stock option” within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(w) “Insider” has the meaning defined in the rules of TSX-V.

(x) “Investor Relations Activities” has the meaning defined in the rules of
TSX-V.

(y) “Nonstatutory Stock Option” means an Option that does not qualify as an
Incentive Stock Option.

(z) “Officer” means any person designated by the Company as an officer.

(aa) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.

(bb) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.

(cc) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(dd) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

 

24.



--------------------------------------------------------------------------------

(ee) “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

(ff) “person” has the meaning set forth in the TSX Venture Exchange Corporate
Finance Manual, as amended from time to time.

(gg) “Plan” means this CohBar, Inc. 2011 Equity Incentive Plan.

(hh) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).

(ii) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award. Each Restricted Stock Award Agreement
shall be subject to the terms and conditions of the Plan.

(jj) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

(kk) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement shall be subject to the terms and conditions of the Plan.

(ll) “Rule 405” means Rule 405 promulgated under the Securities Act.

(mm) “Rule 701” means Rule 701 promulgated under the Securities Act.

(nn) “Securities Act” means the Securities Act of 1933, as amended.

(oo) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

(pp) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.

(qq) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, or a Stock Appreciation
Right.

 

25.



--------------------------------------------------------------------------------

(rr) “Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.

(ss) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).

(tt) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.

(uu) “TSX-V” means the TSX Venture Exchange.

 

26.